Citation Nr: 1600711	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder condition (claimed as dislocation of the right shoulder), and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder condition (claimed as dislocation of the left shoulder), and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (AVJL) in August 2015.  A transcript of the hearing proceedings is of record. 

The issues of entitlement to service connection for a right shoulder condition and entitlement to service connection for a left shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 1993 rating decision considered and denied the Veteran's claims of entitlement to service connection for a bilateral shoulder condition.
 
2. There is evidence associated with the claims file since that relates to unestablished facts necessary to substantiate the claims for service connection for a bilateral shoulder condition.


CONCLUSIONS OF LAW

1. The March 1993 rating decision earlier considering and denying the claim of entitlement to service connection for a right shoulder condition is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

2. New and material evidence has been received sufficient to reopen his claim of entitlement to service connection for a right shoulder condition.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2015).

3. The March 1993 rating decision earlier considering and denying the claim of entitlement to service connection for a left shoulder condition is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

4. New and material evidence has been received sufficient to reopen his claim of entitlement to service connection for a left shoulder condition.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108 , which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284. 

The Veteran initially filed claims for a right shoulder condition and a left shoulder condition in November 1992.  These claims were denied in an unappealed March 1993 rating decision.  The relevant evidence of record at the time of the March 1993 rating decision included service medical records (SMRs) from December 1973 to January 1971, showing that the Veteran's October 1973 entrance examination noted no abnormality of either shoulder.  In addition, the Veteran's SMRs reflected that his August 1976 separation examination noted a complaint of painful or "trick" shoulder or elbow, but the examination found no abnormality of either shoulder.  The RO denied service connection for residuals of recurrent dislocations of the right and left shoulders because the evidence of record did not show that these conditions were incurred or aggravated beyond the natural progression during active service. That decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran, however, has presented evidence since the March 1993 rating decision that relates to an unestablished fact necessary to substantiate the claims for service connection for a right shoulder condition and a left shoulder condition.  Since the March 1993 rating decision, the evidence received into the record includes post service treatment records, personal statements from the Veteran and other lay statements submitted on his behalf and a January 2011 VA examination. 

Most importantly, the January 2011 VA examination indicates that the Veteran is currently diagnosed with bilateral shoulder subluxation from congenitally loose connective tissue as well as bilateral shoulder AC joint arthropathy and supraspinatus tendonitis.  This additionally-submitted evidence is not cumulative or redundant of the evidence previously of record and previously considered in the March 1993 decision.  Moreover, this additional evidence is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims of entitlement to service connection for a bilateral shoulder condition is warranted, but must be remanded for further development as addressed below.


ORDER

The petition to reopen the claim for entitlement to service connection for a right shoulder condition is granted.

The petition to reopen the claim for entitlement to service connection for a left shoulder condition is granted.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the issues on appeal before the Board at this time. Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As already mentioned above, the Veteran was provided a VA examination in January 2011.  The Board, however, finds that this VA examination was is inadequate.  The examiner diagnosed the Veteran with bilateral shoulder subluxation from congenitally loose connective tissue as well as bilateral shoulder AC joint arthropathy and supraspinatus tendonitis.  He stated that there was no history of a shoulder injury or shoulder treatment during active duty service and there were no shoulder abnormalities on examination at discharge from service.  The examiner explained that the Veteran's mechanism of reported injury lifting a log would not cause shoulder instability since the absence of a Bankart or Hill-Sachs lesion or other posttraumatic lesion on shoulder imaging.  Instead, he opined that the Veteran's shoulder subluxation was most likely the result of congenital soft tissue laxity.  In addition, the examiner commented that the bilateral AC joint arthropathy developed after service and the supraspinatus tendonitis developed as a consequence of the AC joint arthropathy.  

Contrarily to the examiner's assertion that the Veteran did not seek treatment for any shoulder injury in service, a review of the Veteran's service treatment records (STRs) shows that at his August 1976 separation examination, he indicated that during basic training he stretched muscles in both shoulder joints and had physical therapy.  Additionally, in finding that the Veteran's bilateral shoulder subluxation was due to congenitally loose connective tissue, the examiner did not address whether or not it was aggravated by service.  Further, he failed to discuss his conclusion as to why the Veteran's bilateral shoulder AC joint arthropathy and supraspinatus tendonitis were incurred post service.  Accordingly, a new VA medical examination regarding the Veteran's bilateral shoulder conditions should be obtained.

Moreover, the Veteran indicated at his August 2015 videoconference hearing that his STRs were incomplete.  He contends that he received physical therapy after he injured both shoulders during basic training.  The Board reiterates that at the August 1976 separation examination, the Veteran noted that he had physical therapy.  These records are not contained in the STRs and an attempt should be made to obtain any additional STRs.

Accordingly, the case is REMANDED for the following action:

1. Please attempt to obtain any additional STRs that have not been obtained, in particular, any records related to treatment of the Veteran's shoulders. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the appellant and (i) identify the specific records the RO is unable to obtain; (ii) briefly explain the efforts that the RO made to obtain those records; (iii) describe any further action to be taken by the RO with respect to the claims; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The appellant must also be provided with notice of alternative evidence that he can submit in light of any missing STRs.

2. If there are any other relevant records the Veteran wants VA to attempt to obtain that are not already of record, he should provide permission and sufficient information so that the records can be requested on his behalf. 

 All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, it must notify the Veteran and (i) identify the specific records the RO is unable to obtain; (ii) briefly explain the efforts that the RO made to obtain those records; (iii) describe any further action to be taken by the RO with respect to the claims; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. When the above actions have been completed, afford the Veteran the appropriate VA examination to determine whether the Veteran has any residuals due to the claimed in-service dislocation of his right and left shoulders.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.

Review of the entire file is required; however, attention is invited to the Veteran's credible hearing testimony as to the circumstances of the in-service event and the symptoms he experienced at the time.  Note that the absence of service treatment records cannot alone serve as the basis of a negative opinion.  Rather, the credible lay evidence must be considered, and a determination as to whether the description of symptoms experienced is sufficient to establish a nexus. 

Based on examination findings and a review of the claims file, the examiner should specifically express an opinion as to following:

a) Please specify the diagnosis (or diagnoses) related to any residuals due to the claimed in-service dislocation of his right and left shoulders.

b) Does the Veteran have any congenital abnormality of the right and/or left shoulder?  Please specify any diagnosed congenital abnormality or lack thereof and provide reasoning for such conclusion with references to specific medical and x-ray findings of record leading to such conclusion. 

i) If a congenital or developmental abnormality of the right and/or left shoulder is present, is it at least as likely as not (i.e., a 50 percent probability or better) that there was any aggravation or superimposed disease or injury of such during active service? 

ii) If there are additional diagnoses attributable to the Veteran's bilateral shoulder condition, and a congenital or developmental abnormality is not found, provide an opinion as to whether it is at least as likely as not that any bilateral shoulder condition was incurred in or aggravated by any incident of the Veteran's active military service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

 4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.   If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


